Citation Nr: 1215982	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In December 2004, the RO denied the Veteran's claims for service connection for a bilateral hearing loss and tinnitus.  He was notified that month and did not perfect an appeal.  

2.  The evidence in December 2004 did not contain a medical opinion linking the Veteran's bilateral hearing loss and tinnitus to his active service.  

3.  A medical opinion linking the Veteran's bilateral hearing loss and tinnitus to service was received in June 2009.  This is evidence not previously submitted to agency decisionmakers.  By itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim.  It raises a reasonable possibility of substantiating the claim.  

4.  The Veteran's bilateral hearing loss is not the result of disease or injury during his active service.  

5.  The Veteran's tinnitus is not the result of disease or injury during his active service.  



CONCLUSIONS OF LAW

1.  The December 2004 RO decision denying service-connection for a bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Evidence received since the RO's 2004 decision is new and material and the Veteran's claims of entitlement to service connection for a bilateral hearing loss and tinnitus are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156, (2011).  

3.  The criteria for service-connection for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

4.  The criteria for service-connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

New and Material Evidence

In December 2004, the RO denied service-connection for a bilateral hearing loss and tinnitus.  The Veteran initially disagreed with that decision.  However, following an August 2005 statement of the case, he failed to perfect a timely appeal.  Decisions of the RO which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make, is whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Here, we see that the Veteran attempted to reopen his claim in October 2008.  


Duties to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in December 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  He was notified of the information and evidence that was necessary both to reopen the claims and to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  He was also notified regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The December 2008 notice letter was provided before the adjudication of the claims in March 2009.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

Reopening

In March 2009, the RO issued a decision which denied reopening the claims for service-connection for a bilateral hearing loss and tinnitus.  It explained that new and material evidence had not been received.  

In June 2009, the Veteran's representative submitted a notice of disagreement accompanied by an opinion from a private audiologist.  The RO determined that this opinion was new and material evidence to reopen the claim.  

The Board agrees with the RO that new and material evidence was received and the claim was properly reopened and decided on the merits.  At the time of the 2004 decision, there was no competent medical evidence linking the current disabilities to service.  The private audiologist provided such an opinion in 2009.  This opinion was new.  It had not previously been submitted to agency decisionmakers.  It was material in that, by itself or when considered with previous evidence of record, it related to an unestablished fact necessary to substantiate the claim.  It was neither cumulative nor redundant of evidence of record at the time of the 2004 denial.  Also, it raised a reasonable possibility of substantiating the claim.  Thus, the June 2009 report from the private audiologist met the definition of new and material evidence and properly formed a basis to reopen the claims.  38 C.F.R. § 3.156(a).  

The RO had the Veteran examined by a VA audiologist in February 2010.  Later in February 2010, the RO issued a statement of the case (SOC) in which it explained that the private audiologist's 2009 opinion was new and material to reopen the claim but that the reopened claim was denied on the merits.  

Duty to Assist

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has declined the offer of a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

Service personnel records show that the Veteran was trained as a cannoneer and served as a light and heavy vehicle driver with an artillery unit.  He did not have overseas service.  When the Veteran was examined for service, in January 1952, his hearing for whispered voice was 15/15 in both ears.  The service treatment records do not reflect any ear, hearing, or ringing complaints, findings or diagnoses.  On examination for separation from service, in June 1954, the Veteran's ears and drums were normal and his hearing for whispered and spoken voice was 15/15 in both ears.  The United States Court of Appeals for Veterans Claims (Court) has established the 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

Following service, many years passed without any documented hearing loss or tinnitus.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran's claim was received in October 2004.  He wrote that he served in the artillery, by the guns, giving fire missions to the gun crews for 105 millimeter, 8 inch, and 155 millimeter guns.  He wrote that his hearing loss and tinnitus began in service, but did not report any post service treatment.  

The Veteran was afforded a VA audiologic examination in July 2005.  The claims file was reviewed.  The Veteran told of serving with the field artillery from 1952 to 1954, without hearing protection.  He denied any medical problems with his ears or a family history of hearing problems.  He was a rabbit hunter for 3 or 4 year in his early 20's.  After service, he worked as a carpenter for 39 years.  He stated that his hearing problems began about 15 years earlier.  He later said he was not sure about that and indicated 15 to 20 years.  When asked if he experience tinnitus or ringing in his ears, he answered, "no."  Audiometric examination resulted in a diagnosis of bilateral asymmetrical hearing loss with a conductive component in the left ear.  The examiner explained that there was a discrepancy between the examination on exit from service and the current findings.  The Veteran said the hearing loss began 15 to 20 years earlier, which would put it in the mid-1980's.  That would still be about 30 years after military service.  Moreover, his admitted work as a carpenter for 39 years accounted for a credible post service noise exposure, which could account for the loss he currently has.  Even though the Veteran has credible military noise exposure, the type of loss was inconsistent with the exit physical and the onset was far past his military service to conclude that a cause/effect relation ship existed.  For these reasons, the examiner was of the opinion that it was not likely that the Veteran's current hearing loss was related to service.  

In a letter dated in June 2009, a private audiologist discussed her interview with the Veteran.  He reported serving in a field artillery unit.  He was a fire mission controller, whose duty was to receive radio messages and relay that information to 8 inch howitzers directly in front of him.  He also served as a gunner on 105 and 155 millimeter guns.  He reported that significant noise came from the guns and that there was constant artillery fire.  Hearing protection was not provided.  He stated that he experienced ringing in the ears as well as decreased hearing for short periods of time; however, he did not report it at the time.  Following service, the Veteran worked as a carpenter for 39 years.  For 12 of those years, he worked installing patio sliding doors with minimal occupational noise exposure.  He became a foreman for the last 13 years, again with minimal noise exposure.  He used to hunt rabbits many years ago.  He denied ear pain or pressure, dizziness, or otosurgery.  He stated that he purchased a pair of hearing aids 6 years earlier, but could not adjust to them.  His current complaint was of a bilateral hearing loss and tinnitus.  

The private audiologist reviewed the Veteran's discharge documents and service treatment records.  It was noted that on separation examination, the Veteran had a whispered voice test.  The audiologist stated that this test did not accurately assess high frequency information and could neither prove nor disprove normal hearing.  It was noted that the July 2005 VA examination demonstrated a bilateral asymmetrical hearing loss.  The audiologist noted that the literature indicated that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  According to the American College of Occupational and Environmental Medicine noise exposure without the use of hearing protection can cause and/or contribute to noise induced hearing loss, acoustic trauma, and tinnitus in individuals.  She wrote that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of any co-existing hearing loss.  She expressed the opinion that in the Veteran's particular case, tinnitus could as likely as not be attributed to the same etiology as his hearing loss, i.e., in-service exposure to noise.  After a full review of the Veteran's history it was the audiologist's professional opinion that it was more likely than not that his bilateral hearing loss and bilateral tinnitus were related to his military noise exposure and may have worsened as a civilian.  

The Veteran had another VA audiology examination in February 2010.  The claims file was reviewed.  The Veteran reported a hearing loss with an onset about 50 years ago.  He stated that his right ear was better than his left.  He had difficulty hearing television with background music and had difficulty understanding when more than one person was talking.  He also reported occasional bilateral tinnitus, with an onset about 25 years earlier.  He described the tinnitus as a little ring or buzz.  It occurred a couple of times a week and lasted for about 5 minutes.  He did not like the sound but was able to ignore it.  He reported serving from 1952 to 1954.  He experienced excessive noise in the artillery in fire missions with 8 inch howitzers.  He was also a truck driver.  As a civilian, he worker for 39 years as a carpenter.  For 13.5 years he was a foreman.  Hearing protection was required and worn when necessary.  He denied a history of civilian recreational noise exposure.  He denied a medical history, family history or ototoxic drug history of hearing loss.  He attributed his hearing loss to his tenure in service.  

Otoscopic evaluation showed the Veteran's ears to be free of cerumen.  Audiometric testing had pure tone results indicating a normal to severe sensorineural hearing loss in the right ear and a moderate to severe low frequency mixed loss on the left.  Word recognition scores were excellent in the right ear and good in the left ear.  

The examiner reviewed the file and noted that there were normal whisper tests in 1952 and 1954.  The Veteran did not complain of either condition in service.  The record indicated that he served in an artillery unit.  Some discrepancies with his last VA examination were noted.  In 2005, the Veteran denied tinnitus, but on this examination, he reported an onset 25 years ago.  In 2005, he reported the onset of a hearing loss 15 to 20 years earlier, but on this examination, he reported that hearing loss had its onset 50 year earlier.  He reported rabbit hunting in 2005, but denied any hunting on this examination.  The examiner felt that the variability between the interviews left some doubt as to the credibility of the Veteran's testimony.  Therefore, the original statements made by the Veteran were considered to be more accurate and reliable; and, therefore, true.  It was the audiologist's opinion that it was not at least as likely as not that hearing loss or tinnitus was related to service.  

Conclusion

The representative argued that with the 2009 private opinion and the 2005 VA opinion, the evidence was in approximate balance and reasonable doubt should have been resolved in the Veteran's favor.  It is important to note that the balance of positive and negative evidence is not achieved by merely lining up the same number of medical opinions on either side of the issue.  It is the quality of the explanations behind the opinions that count.  Thus, it is entirely possible that one well reasoned opinion can outweigh several opinions of poor quality.  

The Veteran's representative also argues that the June 2009 private audiology examination and medical opinion put the matter in relative equipoise with the July 2005 VA audiology examination and opinion; and, therefore, the claim should have been allowed rather than sent for another VA examination.  The Board finds that the July 2005 audiology examination was part of a previous claim that was the subject of a final denial.  The June 2009 private examination and opinion served as new and material evidence to reopen the claim.  The 2009 private examination report did not mandate allowance of the claim, either by a preponderance of evidence on the new claim or by putting the evidence of record in equipoise.  What it did was reopen the claim and trigger VA's duty to assist the Veteran in the development of evidence.  At that point, VA had a duty to assist the Veteran by affording him a new VA examination.  This was properly done with the February 2010 VA audiologic examination.  

The Board has reviewed all the evidence of record, including the service treatment records, the Veteran's statements and the recent opinions by private and VA audiologists.  Initially, we note that a lay witness is competent to report what he experiences.  38 C.F.R. § 3.159(a) (2011).  Thus, the Veteran is competent to report noise exposure in service and that a hearing loss and tinnitus had their onset in service.  Next, the credibility of the claimant's statements must be considered.  Significant noise exposure is consistent with service at the artillery school.  So the Board finds that the Veteran's reports of noise exposure are credible.  But noise exposure, in itself, is not sufficient to establish that a veteran suffered a hearing loss in service or that chronic tinnitus began in service.  

Turning to the Veteran's reports of hearing loss and tinnitus beginning in service, it must be noted that the current reports of hearing loss and tinnitus rely on the Veteran's recollection of events over 50 years ago.  When he filed his claim, in October 2004, the Veteran certified that tinnitus and a hearing loss began in service.  On the July 2005 VA examination he said he did not have tinnitus and his hearing problems began 15 to 20 years earlier, which would still be at least 30 years after service.  On the recent VA examination, in February 2010, he reported that a hearing loss began about 50 years ago and that tinnitus had its onset about 25 years ago.  The 2009 private audiologist's report did not identify a specific time period for the onset of either tinnitus or the hearing loss.  However, he did tell her that he experienced ringing in his ears and hearing loss for short periods during service, but did not report it at the time.  With these varying and inconsistent reports, the Board finds that the Veteran's statements to the effect that his hearing loss and tinnitus began in service are not credible.  

Moreover, the lay statements as to continuity must be weighed against the other evidence of record.  While the voice tests used on the Veteran's separation examination are not as accurate as the current audiometric testing, they do represent a medical finding based on the best examination practices of the time.  That is, they represent a medical opinion by the medical officer, a physician, who was performing his assigned duties, and acting in accordance with his oaths as both an officer and a physician.  The examiner's opinion to the effect that the Veteran's hearing was normal at the time of the separation examination is entitled to the presumption of regularity.  The Board finds that the medical opinion rendered and recorded at the time the Veteran was being examined for separation from service is far more persuasive than the Veteran's memories more than 50 years later.  For this reason too, the Board finds that the claims of hearing loss and tinnitus in service are not credible.  

The private audiologist's opinion is based on the Veteran's reports of noise exposure in service and of episodes of hearing loss and tinnitus in service.  While we find that the noise exposure is credible, as discussed above, the Board finds that the onset of a hearing loss and tinnitus in service is not credible.  Therefore, the 2009 private audiologist's opinion is not persuasive.  

The preponderance of evidence is against the claim.  Specifically, the service treatment records do not support the claim.  While the voice tests used in 1954 were not as detailed as the current audiometric examinations, they represent the state of the art at the time and a medical opinion that the Veteran's hearing was normal when he was examined for separation from service.  Following service, over 50 years passed without any medically documented complaint of a hearing loss or tinnitus.  That is evidence against the claims.  See Maxson, at 1333.  During that time, the Veteran worked for 39 years as a carpenter, which would have constantly exposed him to a high level of industrial noise.  Finally, there are two VA audiology opinions against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


